DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-7 are currently pending. 
Election/Restrictions
Applicant’s election without traverse of Group (I), claims 1-4 and 7 in the reply filed on 08/04/2021 is acknowledged.
Claims 5-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/04/2021.
Priority
Acknowledgement is made of the national stage entry of PCTCN2018/075493 filed 02/06/2018, which claims foreign priority to Application 201611200767.4 filed 12/22/2016. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ikemoto (US2013/0253001 published 09/26/2013) in view of Sun (US2010/0035904 published 02/11/2010). 
Ikemoto teaches crystalline pyrroloquinoline quinone salt compositions. Said comprising said pyrroloquinoline quinone (PQQ) complexed with quaternary ammonium counterions (abstract). Ikemoto teaches that PQQ, in the free form comprises poor aqueous solubility and preparing a salt of PQQ further comprising a quaternary ammonium counterion improves its aqueous solubility (([0004], [0005], [0014]).  
Ikemoto teaches that choline is a suitable quaternary ammonium counterion to complex with PQQ yield a PQQ salt composition, as shown in Formula (III) ([0031], [0033], [0036], [0046]).
Ikemoto teaches that said quaternary ammonium counterion is in a ratio of 3:1 to 1:1 ratio with said PQQ compound, which overlaps with the range of n embraced in instant claims 1-2 and 7 ([0031], [0033]). Applicant is reminded of MPEP 2144.05 wherein the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff
Regarding claim 7, Ikemoto teaches preparing said pyrroloquinoline quinone (PQQ) salt composition complexed with quaternary ammonium counterions, further comprising pharmaceutically acceptable excipients and diluents, such as water and polyethylene glycol ([0054]).
  However, Ikemoto does not specifically teach betaine as the quaternary ammonium counterion to complex with the art-recognized poorly soluble pyrroloquinoline quinone (PQQ). 
 Sun teaches preparing crystalline salts comprising a poorly soluble compound complexed with a quaternary ammonium counterion ([0006]-[0010]). Sun teaches that the aqueous solubility of said compound is improved over when complexed with a quaternary ammonium compound ([0011]-[0013]). Betaine and choline are each independently taught by Sun as suitable quaternary ammonium counterions to employ with the poorly soluble compound in order to improve the aqueous solubility of the parent compound ([0011]-[0013], [0052], [0053]).  
 Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to substitute the quaternary ammonium cation choline in the pyrroloquinoline quinone salt of Ikemoto, for an alternative quaternary ammonium cation, such as betaine, as taught by Sun, arriving at the claimed pyrroloquinoline quinone composition of Formula (I) with a reasonable expectation of success.
 MPEP 2143 provides rationale for a conclusion of obviousness including (B): Simple substitution of one known element for another to obtain predictable results;
In the instant case, both choline and betaine were each taught in the prior art as suitable quaternary ammonium counterions to complex with compounds comprising 
 Accordingly, said skilled artisan would have readily predicted that the resulting pyrroloquinoline quinone betaine salt of Ikemoto and Sun would comprise improved aqueous solubility over the parent PQQ compound. 
 Conclusion
Claims 3-4 are allowed. Claims 1-2 and 7 stand rejected over the prior art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628